Exhibit 10.1

 

2004 Salaried Employee Performance Incentive Award Program

 

The 2004 Salaried Employee performance Incentive Award Program is available to
all salaried employees.  Under the program, an individual’s bonus is determined
based on a combination of company performance and individual performance.

 

The portion attributable to the company’s performance is determined quarterly
for each participant based on target levels of revenue growth and EBIT (earnings
before interest and taxes) performance.  The quarterly targets for revenue
growth and EBIT are set at the beginning of the plan year and are the same for
all participants.  If either revenue growth or EBIT does not exceed a minimum
level, no bonus will be awarded under the program.  The bonus amounts based on
company performance are paid after the end of the quarter.

 

An additional 50% of the quarterly amounts paid to each participant based on
company performance for the first and second half of the year also establish the
“target individual bonus” that may be earned based on individual performance. 
Individual performance is assessed at mid-year and again at year end, and each
participant is assigned an overall individual performance score.  Each
individual performance score corresponds to a predetermined percentage (ranging
from 0% to 180%) of the target individual bonus that will be awarded to the
individual.  The bonus amounts based on individual performance are paid
semiannually.

 

--------------------------------------------------------------------------------